

114 HR 6049 IH: Protection from Insurance Exchange Monopolies Act
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6049IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Heck of Nevada (for himself, Mr. Amodei, Mr. Hardy, Mr. Pittenger, Mr. Cole, Mr. Franks of Arizona, Mrs. Lummis, Mr. Gosar, Ms. McSally, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption to the individual mandate to
			 maintain health coverage for individuals residing in counties with fewer
			 than 2 health insurance issuers offering plans on an Exchange.
	
 1.Short titleThis Act may be cited as the Protection from Insurance Exchange Monopolies Act. 2.Modifications to exemption from requirement to maintain health coverage (a)Exemption for individuals in areas with fewer than 2 issuers offering plans on an ExchangeSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Individuals in areas with fewer than 2 issuers offering plans on an Exchange
 (A)In generalAny applicable individual for any period during a calendar year if there are fewer than 2 health insurance issuers offering qualified health plans on an Exchange for such period in the county in which the applicable individual resides.
 (B)Aggregation rulesFor purposes of subparagraph (A), all health insurance issuers treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as a single health insurance issuer..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act.
			